      Case 4:19-cv-00296 Document 1 Filed in TXSD on 01/28/19 Page 1 of 12



                         UNITED STATE DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

 DEBORAH LORDON and JUDITH                     §
 RODGERS, Individually and as Next             §
 Friend of C.R.R. and R.R., Minor              §
 Children                                      §
                                               §
 v.                                            §
                                               §     CIVIL ACTION NO.________________
 TEXAS DEPARTMENT OF FAMILY                    §
 SERVICES, HANK WHITMAN, In His                §
 Official Capacity as COMMISSIONER             §
 OF TEXAS DEPARTMENT OF                        §
 FAMILY SERVICES                               §

                         PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

       NOW COMES DEBORAH LORDON and JUDITH RODGERS, Individually and

as Next Friend of C.R.R. and R.R., Minor Children, hereinafter called Plaintiff, complaining

of and about TEXAS DEPARTMENT OF FAMILY SERVICES (“TDFS”), HANK

WHITMAN, In His Official Capacity as COMMISSIONER OF TEXAS DEPARTMENT

OF FAMILY SERVICES (“TDFS”), hereinafter called Defendants, and for cause of action

would show unto the Court the following:

                         DISCOVERY CONTROL PLAN LEVEL

       Plaintiff intends that discovery be conducted under Discovery Level 2.

                                 PARTIES AND SERVICE

       1.      Plaintiff, JUDITH RODGERS, is an Individual and is represented by the

undersigned

       2.      Plaintiff, DEBORAH LORDON, is an Individual and is represented by the

undersigned.
      Case 4:19-cv-00296 Document 1 Filed in TXSD on 01/28/19 Page 2 of 12



        3.       Defendant TEXAS DEPARTMENT OF FAMILY SERVICES is a Texas state

governmental agency whose principal place of business is in Texas and who may be served with

process at the following address: 701 W. 51st Street Austin, Texas 78751. Service of said

Defendant as described above can be effected by certified mail.

        4.       Defendant HANK WHITMAN, In His Official Capacity as COMMISSIONER

OF TEXAS DEPARTMENT OF FAMILY SERVICES, is an individual whose principal

place of business is in Texas and who may be served with process at the following address: 701

W. 51st Street Austin, Texas 78751. Service of said Defendant as described above can be

effected by certified mail.

                                  JURISDICTION AND VENUE

        5.       The subject matter in controversy is within the jurisdictional limits of this court.

        6.       This court has jurisdiction over the parties because the claims arise under federal

question jurisdiction, 28 U.S.C. § 1331, based on the fourth and fourteenth amendments and 42

U.S.C. § 1983.

        7.       Venue in the Southern District of Texas is proper in this cause under 28 U.S.C. §

1391 because all or a substantial part of the events or omissions giving rise to this lawsuit

occurred in this district.

                                                FACTS

        8.       Plaintiff, JUDITH RODGERS, is the mother of the two children, C.R.R. and

R.R. DEBORAH LORDON is the mother of JUDITH RODGERS. JUDITH RODGERS and

her two children reside with DEBORAH LORDON. At all time pertinent to this complaint,

Plaintiffs lived in a million dollar waterfront home in the Clear Lake area of Harris County,

Texas. Plaintiffs allowed an unrelated female to live in the home for a period of time. At some
      Case 4:19-cv-00296 Document 1 Filed in TXSD on 01/28/19 Page 3 of 12



point, Plaintiffs realized that their houseguest was stealing from the residence. At this point the

Plaintiffs had their guest leave the property and filed a police report to file theft charges. As soon

as the houseguest learned of her common law eviction and the pending criminal charges against

her, she made an anonymous, wholly unfounded complaint, to the Texas Children Protective

Services in an attempt to retaliate against the Plaintiffs.

        9.      The complaint comprised of the following allegations:            Plaintiff JUDITH

RODGERS was a methamphetamine drug addict. Additionally, it was reported that Plaintiff

DEBORAH LORDON was a handicapped alcoholic that was misusing and over-medicating

prescription opioid drugs and frequently found passed out in the front yard when the children

were home with no other adult to supervise the children. Furthermore, it was also reported that

children were given codeine laced prescription cough syrup to force the children to go to sleep

early at night. Finally, it may also have been reported that the children had poor hygiene and it

there was not sufficient food in the home for the children. The allegations made caused the Texas

Department of Family Protective Services through its sub-agency the Texas Children Protective

Services to initiate an investigation of the adult Plaintiffs wherein each one was accused of

physically abusing the children as well as neglectfully supervising the children.

        10.     CPS, without any thorough investigation, initiated a visit at the Plaintiffs’ home.

Said residence is a different home located in Humble, Harris County, Texas. The CPS field

investigator’s name is Crystalynn Davis and her direct supervisor Frederick A. Jones. Upon her

arrival, she found a large, well-appointed home with a value of several hundred thousand dollars.

The state investigator demanded to tour the home and found that the children had separate

bedrooms, with beds made, closets full of clothing, and a kitchen and garage with multiple

refrigerators, deep freezers and pantries containing well in excess of $1,000.00 of foodstuffs.
     Case 4:19-cv-00296 Document 1 Filed in TXSD on 01/28/19 Page 4 of 12



       11.     The state investigator found JUDITH RODGERS to be sober and lucid and

found DEBORAH LORDON to be sober and lucid but in obvious pain due to her medical

condition. The state investigator demanded that the adult Plaintiffs submit to urine and hair

follicle drug testing under the threat of having the children removed from the home if they fail

and refuse to comply.

       12.     Although, to date, the Defendants have not supplied copies of written reports of

the drug test results, Defendants were informed through counsel that JUDITH RODGERS had

no drugs of any kind in her system and that DEBORAH LORDON tested positive for the

prescription drugs that she provided names of to the state investigator.

       13.     At this time, a reasonable person would presume the case would be closed.

However, the state investigator advised that she would now seek to obtain prescription records

from DEBORAH LORDON’s treating physician and that if the records match the drug test she

would recommend the following: a family service plan, that DEBORAH LORDON enter

treatment for alcoholism, that DEBORAH LORDON pay for a full-time health caretaker at the

residence and that DEBORAH LORDON pay to have a separate babysitter there for the

children if DEBORAH LORDON and the caretaker are the only adults in the home with the

children. Further, the family would have to participate in and successfully complete multiple

unspecified programs/classes. The state investigator further advised that if DEBORAH

LORDON tested positive for more drugs than she was being prescribed it would be “a much

more serious situation.” Plaintiffs, through counsel, strenuously objected to the Defendants plan

for the Plaintiff’ lives and threatened to expose Defendants to the harsh light of media coverage.

Due to the actions of the Defendants, Plaintiffs have had their U.S. Constitutional rights violated,
      Case 4:19-cv-00296 Document 1 Filed in TXSD on 01/28/19 Page 5 of 12



suffered emotional trauma, great inconvenience and incurred reasonable and necessary attorney’s

fees to fight the baseless charges.

       14.     Plaintiffs are requesting that the court require TDFS, HANK WHITMAN, In

His Official Capacity as COMMISSIONER OF TDFS and CPS to change the process by

which the Defendants accept complaints from third parties. Plaintiffs are requesting that the

Defendants vet third parties making complaints by conducting a thorough investigation.

Specifically, the Defendants should have a protocol in place to help determine if the person

making the complaint currently enjoys a good relationship with the subject of the complaint or as

in this case is acting out of some sort of spite or malice to seek revenge or an upper hand in civil,

criminal, or family court proceeding by casting a stigma or bad light with a false complaint.

       15.     On or about January 3, 2019, Defendants caused a letter to be sent to JUDITH

RODGERS indicating that the results of their investigation is that all seven (7) allegations of

physical abuse and neglectful supervision had been ruled out. A copy of same is attached as

Exhibit “A”, incorporated herein by reference as if fully set forth at length.

                                       CAUSES OF ACTION

                                      FOURTH AMENDMENT

       16.     Defendants acted unreasonably when its agents acted on a complaint without

probable cause and in violation of the Plaintiffs rights. This is in violation of Plaintiff’s civil

rights under the Fourth Amendment of the U.S. Constitution and 42 U.S.C. § 1983. The Fourth

Amendment is the right of the people to be secure in their persons, houses, papers, and effects,

against unreasonable searches and seizures, shall not be violated, and no warrants shall issue, but

upon probable cause, supported by oath or affirmation, and particularly describing the place to be

searched, and the persons or things to be seized. Specifically, Defendants searched Plaintiffs’
      Case 4:19-cv-00296 Document 1 Filed in TXSD on 01/28/19 Page 6 of 12



home and seized Plaintiffs’ urine and hair without sufficient probable cause and no oath or

affirmation justifying the invasion of Plaintiffs’ home and bodies.

       17.     Upon entering the home to investigate the complaint filed against the Plaintiffs,

CPS searched through the home of Plaintiffs, in reliance of the complaint, without notifying

Plaintiffs of their due process rights and the basis for the search of the home. Additionally, the

search of the home did not reveal any abuse or neglect and in fact it was concluded that the home

was suitable for the children. Moreover, CPS made no findings or conclusions that the children

had been harmed, in danger or neglected in any way. The search was unreasonable because of

the failure of CPS to review the allegations prior to the in-home visit.

                                FOURTEENTH AMENDMENT

       18.     Defendants failed to conduct a thorough investigation prior to coming into the

Plaintiffs’ home. This is in violation of Plaintiff’s civil rights under the Due Process Clause of

the Fourteenth Amendment of the U.S. Constitution and 42 U.S.C. § 1983. The Fourteenth

Amendment is all persons born or naturalized in the United States, and subject to the jurisdiction

thereof, are citizens of the United States and of the state wherein they reside. No state shall make

or enforce any law, which shall abridge the privileges or immunities of citizens of the United

States; nor shall any state deprive any person of life, liberty, or property, without due process of

law; nor deny to any person within its jurisdiction the equal protection of the laws.

       19.     Defendants have attempted to institute a family service plan based upon the

allegations of the complainant and without any hearing, or notice as to the purpose or reason why

Plaintiffs would be subjected to this treatment if no there were no findings. This is in violation of

Plaintiffs’ due process rights under the Fourteenth Amendment. The family service plan, if

implemented, would have seriously interfered with the rights and duties of Plaintiffs and cost
      Case 4:19-cv-00296 Document 1 Filed in TXSD on 01/28/19 Page 7 of 12



Plaintiffs tens of thousands of additional dollars.

                        REQUEST FOR PERMANENT INJUNCTION

       20.     Plaintiffs request the following permanent injunctive relief: TDFS, HANK

WHITMAN, In His Official Capacity as COMMISSIONER OF TDFS and Child Protective

Service (“CPS”) and any of its agents and assigns shall be enjoined from acting on anonymous

complaints without proper investigation of the complaint and further shall be enjoined from any

further investigation of these Plaintiffs without notice to this Honorable Court and the

opportunity to either be heard, or at the very least, the Court conduct an in camera inspection of

the Defendants’ allegations.

                                            DAMAGES

       21.     Plaintiffs are seeking damages in the amount of $2,000,000.00. As a direct and

proximate result of the occurrence made the basis of this lawsuit, Plaintiff suffered needlessly

with pain, and suffering resulting in damages more fully set forth below, Plaintiff incurred the

following damages:

                   a. Actual damages;

                   b. Mental anguish in the past, and present;

                   c. Out-of-pocket expenses, included, but not limited to, cost of court and
                      all attorney’s fees, etc.

                                       ATTORNEY'S FEES

       22.     Request is made for all costs and reasonable and necessary attorney's fees

incurred by or on behalf of Plaintiffs herein, including all fees necessary in the event of an appeal

of this cause to the U.S. 5th Circuit Court of Appeals, as the Court deems equitable and just.

                                         JURY DEMAND

       23.     Plaintiff hereby demands a trial by jury.
      Case 4:19-cv-00296 Document 1 Filed in TXSD on 01/28/19 Page 8 of 12




                                             PRAYER

       WHEREFORE, PREMISES CONSIDERED, Plaintiffs, DEBORAH LORDON and

JUDITH RODGERS, Individually and as Next Friend of C.R.R. and R.R., Minor Children

respectfully prays that the Defendants be cited to appear and answer herein, and that upon a final

hearing of the cause, judgment be entered for the Plaintiff against Defendants for damages in the

amount of $2,000,000.00, an amount within the jurisdictional limits of the Court; excluding

interest, together with pre-judgment interest (from the date of injury through the date of

judgment) at the maximum rate allowed by law; post-judgment interest at the legal rate, costs of

court; and such further relief to which the Plaintiff may be entitled at law or in equity.

                                               Respectfully submitted,

                                               LAW OFFICES OF PAUL HOUSTON
                                               LAVALLE & ASSOCIATES, P.C.

                                               Paul H. LaValle
                                               Paul H. LaValle
                                               S. B. O. T. # 11998625
                                               Fed. I.D. # 7865
                                               2501 Palmer Hwy., Ste. # 112
                                               P.O. Box 3073
                                               Texas City, Texas 77592-3073
                                               Telephone No. (409) 945-3314
                                               Facsimile No. (409) 945-2310
                                               Cellular No.     (832) 573-3465
                                               E-Mail: paul@lavalle-law.com
Case 4:19-cv-00296 Document 1 Filed in TXSD on 01/28/19 Page 9 of 12
Case 4:19-cv-00296 Document 1 Filed in TXSD on 01/28/19 Page 10 of 12
Case 4:19-cv-00296 Document 1 Filed in TXSD on 01/28/19 Page 11 of 12
Case 4:19-cv-00296 Document 1 Filed in TXSD on 01/28/19 Page 12 of 12
